IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                           NO. AP-76,449


                   EX PARTE STEPHEN MATTHEW BRODIE, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. F93-00333 IN THE 204TH DISTRICT COURT
                             FROM DALLAS COUNTY


       Per curiam.

                                           OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant pleaded guilty and was convicted

of aggravated sexual assault of a child and sentenced to five years’ imprisonment. He is suffering

collateral consequences from this discharged sentence in that he is required to register as a sex

offender due to this conviction.

       There is new evidence which shows Applicant’s actual innocence. A fingerprint and a hair

from the crime scene do not match Applicant, but instead match a person who has pleaded guilty to
a similar crime and admitted involvement in this crime. Applicant alleges that the new evidence

shows that he is actually innocent of the crime of which he is convicted.

       The trial court has determined that Applicant has established by clear and convincing

evidence that in light of the new evidence, no reasonable juror would convict him. The State and

the trial court both recommend granting relief. Applicant is entitled to relief. Ex parte Elizondo, 947
S.W.2d 202, 209 (Tex. Crim. App. 1996).

       Relief is granted. The judgment in Cause No. F93-00333 in the 204th Judicial District Court

of Dallas County is set aside, and Applicant is remanded to the Dallas County Sheriff to answer the

charge against him.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: November 10, 2010
Do Not Publish